HOETON, J.,
dissenting: I would reverse the verdict below and grant judgment for the defendant. The trial court should have granted the defendant’s motion for directed verdict. The plaintiff failed to elicit the necessary medical testimony to permit the issue of causation to go to the jury.
It is well-settled that “[w]here the cause of disease, injury, or death of a person is not within common knowledge or experience there must be scientific or medical evidence, that is the testimony of medical experts, to establish the cause and effect relationship between the complained of condition and the asserted cause.” 31A AM. JTJR 2D Expert and Opinion Evidence § 243 (1989); see Martin v. Wentworth-Douglass Hosp., 130 N.H. 134, 136, 536 A.2d 174, 175-76 (1987). The rule requiring expert testimony to establish causation in medical malpractice cases arose “[i]n order that verdicts may not be founded on speculation.” Bentley v. Adams, 100 N.H. 377, 379, 128 A.2d 202, 204 (1956). No expert testimony was necessary if the facts to be established were “nontechnical matters or those of which an ordinary person may be expected to have knowledge.” Mehigan v. Sheehan, 94 N.H. 274, 275-76, 51 A.2d 632, 633 (1947). In some cases, the causal connection between an accident and subsequent complaints may be established “either by expert testimony, by inferences which may fairly be drawn from lay testimony or by a combination of the two.” Bentley, 100 N.H. at 379, 128 A.2d at 204. “There are other situations where the questions are such that only an expert may be expected to know about them, and in such cases expert testimony is required.” Id. (emphasis added). This court has held that explicit expert testimony on the issue of causation is essential “if any inference of the requisite causal link must depend on observation and analysis outside the common experience of jurors.” Thorpe v. State, 133 N.H. 299, 304, 575 A.2d 351, 353-54 (1990) (emphasis added) (quotation omitted). This requirement of our law has been codified in New Hampshire. RSA 507«E:2 (Supp. 1995) requires: “I. In any action for medical injury, *811the plaintiff shall have the burden of proving by affirmative evidence which must include expert testimony of a competent witness or witnesses: ...(c) That as a proximate result thereof, the injured person suffered injuries which would not otherwise have occurred.”
In Burton v. Holden & Martin Lumber Co., 20 A.2d 99 (Vt. 1941), one of the leading cases establishing the requirement that an expert testify that the injury was the probable cause of death, the court held that the jury was not entitled to speculate whether the injury that the decedent received actually caused his death even though there was evidence that the decedent was in good health before the injury. Id. at 101. The court stated:
In the instant case the jury cannot, without expert testimony, get at the cause from the other evidence, because the evidence has no tendency to prove to the lay mind a relation of cause and effect. It could not logically find the cause from the expert testimony if the rule in question is applied to restrict expert opinion to what might or could result from the injury, since that does not necessarily go further than a possibility, and a mere possibility does not satisfy the burden of proof.
Id. at 101-02 (quotation omitted).
“The quantum of such evidence necessary to survive a motion for nonsuit had to be enough to warrant the conclusion of a reasonable juror that the causal link probably existed.” Martin, 130 N.H. at 136, 536 A.2d at 176 (emphasis added). Other courts have noted, “[although we approve generally of the ‘reasonable medical probability’ standard, we also note that no ‘talismanic words’ are mandatory.” Hammer v. Mount Sinai Hosp., 596 A.2d 1318, 1328 (Conn. App. Ct. 1991) (quotation omitted), cert. denied, 599 A.2d 384 (1991). “[T]he proper test to be applied is that the expert must, with reasonable certainty, state that in his professional opinion the injuries complained of most probably resulted from the alleged negligence of the defendant.” Billups v. Leliuga, 398 S.E.2d 75, 77 (S.C. Ct. App. 1990); see 3 PROOF OF FACTS, Causation — Medical Opinion 161, 161, 163 (1959) (noting that although “medical testimony regularly and expectedly falls below the level of absolute certaintyt,]” “[m]ost jurisdictions require medical testimony that the accident ‘probably caused plaintiff’s injury’”). But see Annotation, Sufficiency of expert evidence to establish causal relation between accident and physical condition or death, 135 A.L.R. 516, 532-39 (1941) (listing cases that have upheld the sufficiency of evidence as to possibility or probability in conjunction with other *812evidence); 31A AM. JüR. 2D Expert and Opinion Evidence § 259 (1989).
Repeated review of the record below disclosed the following material evidence. Early in the trial Dr. Horning, the plaintiff’s primary expert, was asked the following question:
Q: Now, do you think that the delay in this case between November or December of 1985 and May of 1986 had any bearing on Judy Bronson’s chances of survival?
A: Yes, I do.
The plaintiff’s lawyer then asked Dr. Horning to clarify this opinion.
Q: And what is your opinion about what that delay meant to her in terms of what her outlook or outcome was?
A: Well, I think in the interval that you described that her stage, if you will, progressed. As I have indicated, I think the more important features are the objective data which shows that the tumor clearly grew. And I think the records indicate that the patient was in less good shape, if you will, at the time that the chemotherapy and radiotherapy were initiated, by virtue of persistence and increase in her symptoms.
Dr. Horning then proceeded with a lengthy explanation of how during the delay in treatment Mrs. Bronson’s condition worsened and the tumor grew in size to the point where she could not withstand the appropriate treatment. Dr. Horning also testified about the standard of care and breach. At the end of this testimony, the plaintiff’s attorney asked Dr. Horning to sum up her opinions. First she was asked to sum up with reference to the appropriate treatment in this case. Then she was asked about causation:
Q: Assuming Judy Bronson had been diagnosed and treated for Hodgkin’s disease in either early - I’m sorry, either late 1985 or early 1986, do you have an opinion as to whether or not Judy would have been able to return to work by the beginning of 1987?
A: I would think it would be reasonable that you could expect that she’d be able to return by that date.
In addition to this testimony there is the testimony regarding the statistical chances of survival discussed in the majority opinion that even the majority recognizes to be insufficient proof of causation.
*813Is this enough, even with the substantial amount of clinical evidence on tumor growth and intolerance to treatment, to permit the jury to infer that the delay in treatment was, in fact, the cause of the plaintiff’s death? In this case, the testimony regarding causation consisted of an acknowledgement that the delay in treatment had some bearing on Judy Bronson’s chance of survival and that had she been treated immediately it would be reasonable to expect that she might be able to return to work by 1987. There is no testimony that the delay “probably” or “likely” caused Judy Bronson’s death, as the law requires. In fact there is no medical testimony as to the cause of death at all. There is no analysis of the progress of the case from the beginning of treatment to the time of death. At best the testimony can be interpreted to mean that there was some chance that the delay had some indefinite effect on Mrs. Bronson’s death. When treatment commenced, the plaintiff’s expert opined to a B%o chance of survival. How did the case progress from this point? This is not the degree of certainty required by the law. If the failure to diagnosis Mrs. Bronson earlier probably caused her death, “no reason appears why the physician could not have said so.” Bentley, 100 N.H. at 379-80, 128 A.2d at 204. To allow the jury to make the inferential leap from Mrs. Bronson’s lower chance of survival and worsening condition due to malpractice to Mrs. Bronson’s ultimate death would allow the jury to engage in bald speculation. This type of uninformed guesswork is exactly what the common law rule requiring expert testimony in medical malpractice cases and RSA 507-E:2 were intended to prevent. See Thorpe, 133 N.H. at 304, 575 A.2d at 353-54; cf. DiPietro v. Lavigne, 97 N.H. 474, 476, 92 A.2d 914, 916 (1952). Therefore, I respectfully dissent.
THAYER, J., joins in the dissent.